DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s Election filed 8/27/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
The restriction requirement as set forth in the Office action mailed on 7/14/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
All of the claims 1-4 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Prior Art
The prior art of Teranishi et al. (9,528,971 B2) discloses particulate matter detection element and method of manufacturing having  a plate-like shape and a thickness between 50 μm and 500 μm laminated on each other through an intermediate 
Allowable Subject Matter
5.	Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims, a method of manufacturing a particulate matter detection element having the steps of 
simultaneously with punching the insulating layer sheet, the punching step forms a recessed sheet provided with a recess, which is in conformity with a predetermined shape of the conductor layer end edge portion, at a position corresponding to the position where the conductor layer is printed, as recited in the independent claim 1;
baking step of baking and integrating a laminated structure obtained in the laminating and pressure-bonding step, wherein 20 the thick-film printing step uses a partially reduced opening-ratio screen in which an opening ratio at a position of forming the conductor layer end edge portion in the thick-film printing screen, that is, an opening ratio for forming an end edge portion is permitted to be lower than an opening ratio at a position of forming the conductor layer planar portion, 30that is, an opening ratio for forming a planar portion, in conformity with a predetermined shape of a conductor layer end edge portion, as recited in the independent claim 2;
the thick-film printing step uses a partially reduced opening-ratio screen in which an opening ratio at a position of forming the conductor layer end edge portion in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
September 1, 2021